PER CURIAM.
Granted. The judgment of the trial court maintaining the exception of lack of venue to the habeas corpus petition and the exception of lis pendens in the custody action is set aside. La.C.C.P. art. 3822 (providing for venue in habeas corpus proceedings) is not applicable when the habeas corpus is ancillary to another suit. See Official Revision Comment (c). Moreover, venue in the custody matter is proper only in Jefferson Parish. The exceptions are overruled, and the case is remanded to the trial court for further proceedings, with instructions to proceed summarily with the habeas corpus proceeding.